     Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.778 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JARED STRATTON,

              Plaintiff,                              Hon. Phillip J. Green

v.                                                    Case No. 1:18-cv-1248

RAMIRO PADILLA, et al.,

            Defendants.
_________________________________/

                                      OPINION

       This matter is before the Court on Plaintiff’s Motion for Partial Summary

Judgment.     (ECF No. 84).    The parties have consented to proceed in this Court for

all further proceedings, including trial and an order of final judgment.      28 U.S.C.

 636(c)(1).   For the reasons discussed herein, Plaintiff’s motion will be granted.

                                   BACKGROUND

       Plaintiff initiated this action on November 6, 2018, against Anthony Roberts,

Ashley Roberts, Ramiro Padilla, and Reaper Motors, alleging fraud and unlawful

alteration of a vehicle’s odometer.      (ECF No. 1).    Plaintiff later amended his

complaint adding Sioux Ford, LLC as a defendant.         (ECF No. 26).    In his First

Amended Complaint, Plaintiff alleges the following.

       In January 2017, Sioux Ford, an entity owned by Ramiro Padilla, purchased a

2006 GMC Sierra 2500 Crew Pickup Truck (“the truck”).       As of the date of this sale,

the truck’s odometer indicated 298,667 miles.     The State of Colorado subsequently
    Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.779 Page 2 of 7




issued a new title, identifying Sioux Ford at the truck’s owner.            Sioux Ford

subsequently sold the truck to Padilla, who registered the vehicle in Illinois.   In so

doing, Padilla declined to reveal the truck’s odometer reading, which was permissible

under Illinois law. In March 2017, the State of Illinois issued a title for the truck,

identifying Padilla as the owner.    At some point thereafter, Padilla either altered or

replaced the truck’s original odometer, the result being that the odometer indicated

that the truck had been driven for less than 152,000 miles.

       In June 2017, Padilla advertised the truck for sale.      In the advertisement,

Padilla stated that the truck “has around 299,000 miles but I swapped the cluster for

[one] with 151K but if the user wants I can go ahead and have it corrected or I can

leave it as it is.”   After reading this advertisement, Anthony Roberts purchased the

truck from Padilla. When completing the Assignment of Title, however, both Padilla

and Roberts certified that the truck’s then current odometer reading of approximately

150,000 miles was “actual” and “correct.”    The State of Michigan subsequently issued

to Roberts a title to the truck.    But, because the Illinois title did not indicate the

truck’s odometer reading or actual mileage, the Michigan title likewise did not

disclose this information.    Roberts reported to the State of Michigan that neither the

value of the truck nor its purchase price exceeded $4,000.00.

       In November 2017, Roberts advertised the truck for sale.      Roberts requested

$22,000.00 and expressly stated that the truck “has only 154,000 miles.”        Shortly

thereafter, Plaintiff discussed the matter with Roberts who failed to disclose the

truck’s actual mileage or that the truck’s odometer reading was inaccurate.    Plaintiff
   Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.780 Page 3 of 7




purchased the truck from Roberts for $19,500.00.      In October 2018, Plaintiff learned

that the truck’s odometer was inaccurate and that the truck, in fact, had been driven

more than 300,000 miles by the time he purchased it from Roberts.               Plaintiff

thereafter afforded Roberts the opportunity to “unwind” their transaction, but

Roberts refused.

      Plaintiff alleges that Defendants violated the federal Odometer Act, the

Michigan Odometer Act, and committed fraud.            Plaintiff also asserted against

Roberts a breach of contract claim.    Plaintiff later reached a settlement of his claims

against Anthony and Ashley Roberts.         Default was subsequently entered against

Reaper Motors and Sioux Ford.      Plaintiff now moves for summary judgment against

Ramiro Padilla with respect to his federal Odometer Act claim.       Defendant Padilla

has failed to respond to the present motion.

                       SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).   A party moving for summary judgment can

satisfy its burden by demonstrating that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or

her case.   Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005).          Once the

moving party demonstrates that there is an absence of evidence to support the

nonmoving party s case, the non-moving party must identify specific facts that can
   Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.781 Page 4 of 7




be established by admissible evidence, which demonstrate a genuine issue for trial.

Amini v. Oberlin College, 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.       Amini,

440 F.3d at 357.   The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient.   Daniels v. Woodide, 396 F.3d 730, 734-35

(6th Cir. 2005).   The non-moving party may not rest upon [his] mere allegations,

but must instead present significant probative evidence establishing that there is

a genuine issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       The non-moving party cannot defeat a properly supported motion by simply

arguing that it relies solely or in part upon credibility determinations.      Fogerty v.

MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th Cir. 2004).          Rather, the

non-moving party must be able to point to some facts which may or will entitle him

to judgment, or refute the proof of the moving party in some material portion, and. .

.may not merely recite the incantation, Credibility, and have a trial on the hope that

a jury may disbelieve factually uncontested proof.            Id. at 353-54.    In sum,

summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and

on which that party will bear the burden of proof at trial.    Daniels, 396 F.3d at 735.
   Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.782 Page 5 of 7




      While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a “substantially higher hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir.

2002). Where the moving party has the burden, the plaintiff on a claim for relief or

the defendant on an affirmative defense, “his showing must be sufficient for the court

to hold that no reasonable trier of fact could find other than for the moving party.”

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The party with the

burden of proof “must show the record contains evidence satisfying the burden of

persuasion and that the evidence is so powerful that no reasonable jury would be free

to disbelieve it.” Arnett, 281 F.3d at 561. Accordingly, summary judgment in favor

of the party with the burden of persuasion “is inappropriate when the evidence is

susceptible of different interpretations or inferences by the trier of fact.” Hunt v.

Cromartie, 526 U.S. 541, 553 (1999).

                                    ANALYSIS

      The federal Odometer Act (“the Act”) makes it unlawful for a person to

“disconnect, reset, alter, or have disconnected, reset, or altered an odometer of a

motor vehicle intending to change the mileage registered by the odometer.”         49

U.S.C. § 32703(2).   The Act further provides that a person may “service, repair, or

replace” an odometer provided that “the mileage registered by the odometer remains

the same.”    49 U.S.C. § 32704(a).     In the event this cannot be accomplished,

however, the person must “adjust the odometer to read zero” and “attach a written
   Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.783 Page 6 of 7




notice [to the vehicle] specifying the mileage before the service, repair, or replacement

and the date of the service, repair, or replacement.”        Id.   The Act authorizes civil

relief, specifically providing that a person that violates the Act, “with the intent to

defraud,” is liable for three times the actual damages or $10,000, whichever is

greater.   49 U.S.C. § 32710(a).

      The evidence provided in support of Plaintiff’s motion establishes that

Defendant Padilla disconnected, reset, or altered the truck’s odometer with the intent

to change the mileage registered by the odometer or otherwise misrepresent the

truck’s actual mileage.    (ECF No. 86).          Likewise, Plaintiff has established that

Defendant Padilla failed to adjust the odometer to read zero and attach the required

written notice to the truck.   (Id.).       Thus, Plaintiff has established that Defendant

Padilla violated the Act.      The evidence submitted by Plaintiff, unrefuted by

Defendant Padilla, is such that no reasonable trier of fact could find for other than

Plaintiff on the question whether Padilla violated the Act.

      With respect to whether Defendant Padilla acted with the intent to defraud,

the Court reaches the same conclusion.         During the relevant time period, Defendant

Padilla possessed Wholesale Automobile Dealer Licenses from two states.              (ECF

No. 86).   Between 2015-2017, Defendant Padilla, using these licenses, purchased

more than 100 used vehicles.       (Id.).    Thus, this is not a circumstance in which an

infrequent seller may have been confused about the Act’s requirements or otherwise

was reasonably unaware of such.             Nevertheless, when Padilla sold the truck to

Anthony Roberts, he certified that the odometer reading of 150,000 miles was
   Case 1:18-cv-01248-PJG ECF No. 88 filed 09/24/20 PageID.784 Page 7 of 7




accurate, despite knowing that such was not the case.              Given this evidence,

unrefuted by Padilla, no reasonable trier of fact could find for other than Plaintiff on

the question whether Defendant Padilla acted with the intent to defraud.

                                   CONCLUSION

      As detailed herein, Plaintiff has carried his burden to establish that Defendant

Padilla violated the Act with the intent to defraud.   1   Accordingly, Plaintiff’s Motion

for Partial Summary Judgment, (ECF No. 84), is hereby granted.                 An Order

consistent with this Opinion will enter.


Date: September 24, 2020                       /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




      1
         Alternatively, by failing to respond to the present motion, Defendant Padilla
has conceded liability. See, e.g., Notredan, L.L.C. v. Old Republic Exchange
Facilitator Co., 531 Fed. Appx. 567, 569 (6th Cir., July 29, 2013) (failure to respond
to an argument that a claim is subject to dismissal “amounts to a forfeiture of [such]
claim”); Humphrey v. United States Attorney General’s Office, 279 Fed. Appx. 328, 331
(6th Cir., May 15, 2008) (“if a plaintiff fails to respond or otherwise oppose a
defendant’s motion, then the district court may deem the plaintiff to have waived
opposition to the motion”); Allen v. NCL America LLC, 741 Fed. Appx. 292, 295-96
(6th Cir., July 10, 2018) (by failing to respond to motion to dismiss, plaintiff waived
opposition thereto).
